 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   RAUL A. VALENCIA,                                 No. 2:19-cv-0522 AC P
11                      Petitioner,
12          v.                                         ORDER
13   JIM ROBERTSON,
14                      Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. In his

18   application, petitioner challenges a conviction issued by the Stanislaus County Superior Court.

19   Stanislaus County is part of the Fresno Division of the United States District Court for the Eastern

20   District of California. See L.R. 120(d).

21          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

24   will not rule on petitioner’s request to proceed in forma pauperis.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. This court has not ruled on petitioner’s request to proceed in forma pauperis;

27          2. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno; and
                                                      1
 1           3. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5   DATED: March 27, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
